Citation Nr: 0528434	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-05 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity (DIC) 
Compensation under the provisions of 38 U.S.C.A. § 1318 (West 
2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
February 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In March 2004, the appellant testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.  In 
August 2004, the case was remanded for additional evidentiary 
development.  Subsequently, a SSOC was issued in May 2005 
which confirmed and continued the previous denials.  The 
claim is now before the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the Board's remand of August 2004, the Board instructed 
the RO to obtain various treatment records.  The records to 
be obtained included the veteran's terminal hospitalization 
report from Vanderbilt University Hospital in Nashville, 
Tennessee.  While the RO obtained additional service medical 
records and post service VA records, the record does not 
include documentation that an attempt was made to obtain the 
terminal hospital records as detailed above.  

Where the remand orders of the Board or the United States 
Court of Veterans Appeals (Court) are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Therefore, the case must be 
remanded for the purpose of obtaining the records from 
Vanderbilt University Hospital.  

Accordingly, to ensure full compliance with due proves 
requirements, the case is REMANDED to the RO for the 
following development:  

1.  The AMC should obtain the veteran's 
terminal hospitalization records from the 
Vanderbilt University Hospital in 
Nashville, Tennessee, for the period 
beginning in February 2002.  The AMC 
should continue its efforts to obtain 
these records until all records are 
obtained or unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain them would 
be futile.  If no such records, exist, 
this should be documented, as should the 
request documentation. 

2.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


